People ex rel. Lineberger v Molina (2022 NY Slip Op 02649)





People ex rel. Lineberger v Molina


2022 NY Slip Op 02649


Decided on April 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
ANGELA G. IANNACCI
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2022-02788	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Martha E. Lineberger, on behalf of Nahum Allen, petitioner, 
vLouis Molina, etc., respondent.


Janet E. Sabel, New York, NY (Bridgette Bissonnette, Michelle McGrath, Stefen R. Short, Elena Landriscina, and Martha E. Lineberger, pro se, of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Radiyah Dobre of counsel), for respondent.

Writ of habeas corpus in the nature of an application to release Nahum Allen upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71443/2021. Application by the petitioner, inter alia, to seal certain papers filed in connection with this application for a writ of habeas corpus.
ORDERED that the application by the petitioner is denied; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BARROS, J.P., IANNACCI, MILLER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court